Citation Nr: 1119267	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-36 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

1. Entitlement to service connection for a bilateral elbow disability, to include arthritis.

2. Entitlement to service connection for a bilateral wrist disability, to include arthritis and sprain.

3. Entitlement to service connection for a left hand disability, to include arthritis and arthralgia.

4. Entitlement to service connection for a right hand disability, to include arthritis and arthralgia.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to July 2000.

The Board has recharacterized the issues more broadly to include entitlement to service connection for bilateral disabilities of the elbows, wrists, and hands, including but not limited to arthritis, pursuant to recently-issued caselaw in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant submits a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The rating decision denied the Veteran's claim for arthritis of multiple joints, including bilateral elbows, wrists, and hands. The Veteran failed to appear for a scheduled Travel Board hearing in April 2009.  The claims were remanded by the Board in May 2009 for appropriate development, including the scheduling of VA medical examinations. 


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that a bilateral elbow or wrist disability or a left hand disability began in or is etiologically related to military service.

2. Weighing all doubt in favor of the Veteran, the evidence is at least in equipoise as to whether a right hand disability began in or is etiologically related to military service.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a bilateral elbow disorder and a bilateral wrist disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2. The criteria for the establishment of service connection for a right hand disability are approximated. 38 U.S.C.A. §§ 1110, 1131, 5701 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran. The Veteran filed his claim in September 2003. In February 2004, VA sent the Veteran notice of what evidence he could submit to substantiate his claim, what evidence VA was responsible for gathering, and what the evidence must show. In March 2006, after the Court determined that further notice requirements were necessary for claims in general, VA sent the Veteran notice as to how it determines a disability rating and effective date for a claim. See Dingess, 19 Vet. App. at 486.

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All service medical records, VA treatment records, and authorized and available private treatment records are associated with the record. The Veteran was afforded several VA compensation and pension examinations to substantiate his claim; the most recent was in March 2010 with an addendum issued in November 2010. The examiner reviewed the claims folder, examined the Veteran, and provided opinions supported by adequate rationales.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The preponderance of the evidence is against a finding that bilateral elbow and wrist disabilities and a left hand disability are etiologically related to military service. See Alemany, 9 Vet. App. at 519. The evidence is at least in equipoise as to whether a right hand disability is etiologically related to service. See id.

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree. 38 C.F.R. § 3.307(c) (2010).

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran filed a claim for service connection for arthritis of multiple joints in September 2003. The Veteran alleged that arthritis had its onset in 1985. 

The Veteran's service medical records are negative for any noted arthritis. The Veteran did not report any joint pain at March and October 1971 entrance examinations. Service department medical examination reports generated to ascertain the Veteran's continued fitness for flight duty found that the Veteran's upper extremities were normal on clinical evaluation in June 1973, June 1975, April 1976, June 1977, July 1978, May 1979, May 1980, June 1981, and July 1983.  Given the Veteran's contention of onset of joint pain, the Board observes that on a June 1985 report of medical examination, his upper extremities were again noted to be normal.  This finding was reiterated in an 1987 report of medical examination. 

On a May 1995 medical questionnaire, the Veteran endorsed having or once having had painful joints, which the examiner noted was in reference to the left great toe.  

On a June 1999 medical questionnaire, the Veteran indicated that he experienced joint swelling and stiffness in his fingers. He did not mention his hands or writs.  An October 1999 examination report generated prior to the Veteran's July 2000 separation indicates that he reported joint pain. To treat the pain, the Veteran was advised to continue aerobic activity as tolerated, indicating that the reported pain may have been of the lower extremities. No diagnosed arthritis was noted.

The record shows no medical evidence of diagnosed or treated arthritis before July 2001 or clear evidence of a current disability, diagnosed after July 2001, which manifest during that period; therefore, the Veteran is not entitled to service connection for any of his disabilities on a presumptive basis. See 38 C.F.R. §§ 3.307, 3.309. 

A post-service military family practice record from August 2001 indicates that the Veteran sought treatment for arthritis of the hands and of the lower extremities. The Veteran was noted to have a history of arthritis. This record is from one-month after the presumptive one-year period ended. See 38 C.F.R. § 3.307(c). The examiner did not note whether this condition began in or was due to military service.   

A March 2004 VA joint examination report includes the Veteran's reports that arthritis of the upper extremities is due to performing 200 pushups a day in the service. The Veteran reported that he was treated for shoulder pain in service with anti-inflammatory medication. The Veteran reported that, after service, he was sent for physical therapy and treated with Celebrex. The examination report states that "the patient has no problem with the elbows," but that approximately 10 years prior, he had begun to complain about pain in the wrists. No swelling, deformity, or tenderness was found in the shoulders, wrists, elbows, or hands. Although pain of the upper extremities was noted, no arthritis was diagnosed. 

However, a December 2004 military family practice record includes noted suspected arthritis of the hands.  An October 2005 military family practice record indicates that the Veteran reported bilateral elbow pain beginning three weeks prior. The Veteran reported that he worked in construction and lifted everyday for work, but that he used good lifting techniques. 

A military family practice record from May 2006 indicates osteoarthritis of the hands and wrists. A June 2006 record shows that the Veteran reported bilateral elbow pain. In June 2007, the Veteran's hands, wrists, and elbows were found to show no abnormalities. 

A January 2009 military family practice record indicates that bilateral elbow pain had been present for several months, possibly related to "snow shoveling prior to Christmas." Tenderness of the joints was identified. 

Thus, under Jandreau, the Veteran has presented competent lay evidence of continued pain, and medical evidence indicating that he may have arthritis of the elbows, hands, and wrists - under the caselaw, testimony describing symptoms at the time which may support a later diagnosis by a medical professional.  

However, competent medical evidence which was generated with a full investigation to investigate the potential diagnoses which led to the Veteran's report of pain has disclosed that he is not diagnosed with arthritis of the left hand, both elbows or wrists.  

First, in a January 3, 2005 treatment note, John I. Gomez, reported that he scheduled the Veteran for evaluation of his hands and wrists pain.  However, in a follow-up letter dated on January 31, 2005, Dr. Gomez reported that his office had conducted radiographic examinations of the hands and wrists "which failed to demonstrate any type of inflammatory arthritic changes," and that there was no "evidence of inflammatory arthritis."  

A March 2010 VA compensation and pension examination report indicates that the examiner reviewed the claims folder and examined the Veteran. The Veteran reported that pain in the bilateral elbows, wrists, and hands had begun in military service and worsened since his military discharge in July 2000. The Veteran said he had troubles pushing, pulling, and lifting in his construction career due to bilateral upper extremity pain. 

However, the examiner found no diagnosis of the bilateral elbows or hands, based on x-ray and goniometer examination. He also found there was no functional impairment of the elbows or hands.  In short, the Veteran does not have arthritis of the left hand, the elbows or the wrists.  

The examiner diagnosed bilateral wrist sprain, which he stated was not caused by or a result of the Veteran's military service. He stated that this opinion was based upon the examination, review of the claims folder and the Veteran's history, and a July 1996 in-service examination report, indicating a normal orthopedic physical examination of both upper extremities, including both wrists. The examiner also cited this report to indicate that any current bilateral hand condition was not related to military service. 

In November 2010, the examiner issued an addendum to his report, based on a March 2010 x-ray indicating arthritis of the right hand was present. The examiner determined that arthritis of the right hand was not etiologically related to military service, based on his March 2010 examination, review of the claims folder, and the fact that arthritis of the right hand was not documented or treated in military service. 

As noted, the Veteran is competent to report pain beginning in military service and continuing to present day. He is competent to identify whether this pain was present in the elbows, wrists, or hands. He is also competent to report worsening of this pain. See Jandreau, 492 F.3d at 1372. However, the Veteran is not competent to diagnose this pain as a disease or injury for which he may be entitled to service-connection benefits, in view of the medical evidence which demonstrates that he does not have arthritis of the left hand, both wrists and both elbows. See Routen, 10 Vet. App. at 183.  As to these claimed disorders, the Veteran has pain which has not been linked to any diagnosed disorder.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998). 

Medical providers noted elbow pain in June 2006 and an acute elbow injury in January 2009; there is no medical evidence to support any disease or injury of the bilateral elbows in military service or before June 2006. A March 2004 VA examiner specifically opined that, at that time, the Veteran had no problems with his elbows. The Board finds no reason to doubt the competency or credibility of the medical evidence revealing the history of elbow pain and assigns the medical evidence significant probative value in determining that a bilateral elbow disability is not related to military service. See Alemany, 9 Vet. App. at 519.

The medical evidence of record is negative for treatment of a bilateral wrist condition prior to March 2004, when the Veteran reported a condition dating back 10 years. In March 2010, bilateral wrist sprain was diagnosed and found not to be related to military service. This opinion is consistent with the medical evidence of record and is assigned significant probative value. Therefore, the Board finds that a bilateral wrist disability is not etiologically related to military service. See Alemany, 9 Vet. App. at 519.

With regard to the claimed right hand disability now diagnosed as arthritis, the Board will accord the Veteran the benefit of the doubt and find that he has both demonstrated a continuity since shortly after the presumptive period, and a diagnosis established by medical evidence.  In the March 2010 VA examination report, the Veteran was found to have current arthritis of the right hand, but not the left. While the March 2010 VA examiner opined that any current bilateral hand disability, to include arthritis of the right hand, was not related to military service, it is clear that the evidence is in approximate balance as to both continuity and a diagnosis.  Weighing all doubt in favor of the Veteran, the Board finds that the competent, credible, and probative medical evidence supports the Veteran's contentions regarding a chronicity and continuity of joint pain in the fingers of the right hand. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (stating that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). Accordingly, the Board grants entitlement to service connection for a right hand disability, to include arthritis. See 38 C.F.R. § 3.102.

The preponderance of the medical evidence is against a finding that a left hand disability is related to military service. Although a June 1999 service treatment record indicates that the Veteran reported bilateral finger pain, swelling, and stiffness, a March 2010 VA examiner did not identify a current disability of the left hand. The Board notes that entitlement to service connection may be granted for a condition which manifests and subsides during the appeal period. See McClain, 21 Vet. App. at 321. The record indicates possible and provisional diagnoses of osteoarthritis of both hands, but no confirmed arthritis diagnosis for the left hand. Arthralgia of both hands was identified in February 2005, but the medical evidence of record contains no indication that this diagnosed non-arthritic condition is related to the finger pain, swelling, and stiffness reported in military service. See Savage, 10 Vet. App. at 498. Accordingly, the claim for entitlement to service connection for a disability of the left hand is denied. See Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a bilateral elbow disability is denied.

Service connection for a bilateral wrist disability is denied.

Service connection for a left hand disability is denied.

Service connection for a right hand disability is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


